Opinion issued June 16, 2005










     





In The
Court of Appeals
For The
First District of Texas




NO. 01-04-00537-CV




ROLAND CORMIER, Appellant

V.

CONNECTICUT INDEMNITY COMPANY, Appellee

***

CONNECTICUT INDEMNITY COMPANY, Appellee

V.

ROLAND CORMIER, Appellant




On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2002-42498




MEMORANDUM OPINION

          Appellant and appellee have filed an agreed motion to dismiss, asking that we
render judgment effectuating their agreement.  We grant their motion and dismiss the
appeal.  Tex. R. App. P. 42.1(a)(2)(A).
          All other pending motions in this appeal are overruled as moot.  PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Bland.